Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (4,589,695) in view of Tamura et al. (9,896,003).
Regarding claim 1, Isono discloses a seat device comprising: a seat cushion (not shown in figures 1, 2 but inherent) configured such that a sitting person is seated in the seat cushion; and a seatback 1 configured to support an upper body of the sitting person, wherein: the seatback includes a seatback frame 8, a seatback pad 6 placed on a front face of the seatback frame, and a seatback cover 7 configured to cover a surface of the seatback pad; a plurality of stretch airbags 4, 5 is provided in a part of the seatback at a position corresponding to a lumbar part of the sitting person, the stretch airbags being configured to inflate and press a surface of the seatback to a direction approaching the sitting person; 
Tamura et al. disclose the stretch airbags 34, 48 are placed to overlap each other in a thickness direction of the seatback such that the seatback pad 46A is sandwiched between the stretch airbags.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Tamura et al. and overlap the airbags in the seat back in the invention of Isono because it allows the invention to provide support to users of all shape size. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Tamura et al. and place the seatpad between the two airbags so that the airbag is easily accessible thus making it efficient to repair. 
Regarding claim 2, Isono et al. as modified with Tamura et al. disclose the stretch airbags are further provided at positions corresponding to shoulders of the sitting person (Tamura shows the upper portion of the seat equipped with the air bags).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636